DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Pub. No. 2010/0252850 A1) in view of Higashino (U.S. Pub. No. 2013/0341661 A1).
Regarding claim 1, Park discloses a light-emitting diode structure, comprising:
a first type semiconductor layer (FIG. 1: 170, see paragraph 0027);
a light-emitting layer disposed under the first type semiconductor layer (FIG. 1: 160, see paragraph 0026);
a second type semiconductor layer under the light-emitting layer (FIG. 1: 140, see paragraph 0025; under the broadest reasonable interpretation, "undoped" is a type of semiconductor),
wherein the second type semiconductor layer comprises a plurality of recesses which are recessed from a lower surface of the second type semiconductor layer toward the light emitting layer (FIG. 1: 140 recessed where 120 and 130 are disposed);
a reflective layer disposed on the recesses (FIG. 1: 120, see paragraph 0020).
Park is silent in regards to an ohmic contact layer disposed under the lower surface of the second type semiconductor layer and surrounding the recesses.
Higashino discloses an ohmic contact layer disposed under the lower surface of the second semiconductor layer and surrounding the recesses (FIG. 2: 40, see paragraph 0035). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Higashino to the teachings of Park so as to form the LED overlying a bottom reflector layer in order to increase light output efficiency (see paragraph 0050).
Regarding claim 2, Park, as previously modified by Higashino, discloses an electrical connection layer covering the reflective layer and the ohmic contact layer (see Higashino FIG. 2: 35 see paragraph 0037).
Regarding claim 3, Park discloses the recesses are filled with the reflective layer, and a lower surface of the reflective layer is substantially flush with the lower surface of the second type semiconductor (FIG. 1: lower surfaces of 120 substantially flush with 140).
Regarding claim 4, Park, as previously modified by Higashino, discloses the reflective layer comprises a first portion and a second portion, the recesses are filled with the first portion, and the second portion is located under the first portion and extends to cover a portion of the ohmic contact layer (FIG. 2: 30 filled into recess and portions of 30 outside extend to cover ohmic contact layer 40).
Regarding claim 5, Park, as previously modified by Higashino, discloses a substrate located under the second semiconductor layer (FIG. 2: 12, see paragraph 0073).
Regarding claim 6, Park discloses a light-emitting diode structure, comprising:
a first type semiconductor layer (FIG. 1: 170, see paragraph 0027);
a light-emitting layer disposed under the first type semiconductor layer (FIG. 1: 160, see paragraph 0026);
a second type semiconductor layer under the light-emitting layer (FIG. 1: 140, see paragraph 0025; under the broadest reasonable interpretation, "undoped" is a type of semiconductor),
wherein the second type semiconductor layer comprises a plurality of protruding portions which are protruded from a lower surface of the second type semiconductor in a direction away from the light-emitting layer (FIG. 1: the lower surface of 140 is defined by a horizontal plane at the top surface of 130; portions protrude down from that surface); and
a reflective layer disposed under the lower surface of the second type semiconductor layer and surrounding the protruding portions (FIG. 1: 120, see paragraph 0020).
Park is silent in regards to an ohmic contact layer disposed under the protruding portions.
Higashino discloses an ohmic contact layer disposed under the lower surface of the second semiconductor layer and surrounding the recesses (FIG. 2: 40, see paragraph 0035). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Higashino to the teachings of Park so as to form the LED overlying a bottom reflector layer in order to increase light output efficiency (see paragraph 0050).
Regarding claim 7, Park, as previously modified by Higashino, discloses an electrical connection layer covering the reflective layer and the ohmic contact layer (see Higashino FIG. 2: 35 see paragraph 0037).
Regarding claim 8, Park discloses the recesses are filled with the reflective layer, and a lower surface of the reflective layer is substantially flush with the lower surface of the second type semiconductor (FIG. 1: lower surfaces of 120 substantially flush with 140).
Regarding claim 9, Park, as previously modified by Higashino, discloses the reflective layer comprises a first portion and a second portion, the recesses are filled with the first portion, and the second portion is located under the first portion and extends to cover a portion of the ohmic contact layer (FIG. 2: 30 filled into recess and portions of 30 outside extend to cover ohmic contact layer 40).
Regarding claim 10, Park, as previously modified by Higashino, discloses a substrate located under the second semiconductor layer (FIG. 2: 12, see paragraph 0073).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561.  The examiner can normally be reached on Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819